Citation Nr: 1420854	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include pericarditis.

2.  Entitlement to an initial compensable rating for residuals of a fractured right finger.

3.  Entitlement to an initial compensable rating for bilateral pes planus prior to August 25, 2012, and in excess of 30 percent from August 25, 2012.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating greater than 10 percent for hiatal hernia with gastro-esophageal reflux disorder (GERD).

7.  Entitlement to an initial rating greater than 10 percent for tension headaches.

8.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to August 25, 2012, and in excess of 40 percent from August 25, 2012.

9.  Entitlement to an initial rating in excess of 10 percent for right shoulder rotator cuff tendonitis period prior to August 25, 2012, and in excess of 20 percent, for the from August 25, 2012.

10.  Entitlement to an initial rating greater than 10 percent for left shoulder strain.

11.  Entitlement to an initial rating greater than 30 percent for degenerative joint disease (DJD) of the cervical spine with neck strain.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and again from July 1988 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in November 2007.  Thereafter, the Veteran had a hearing before the Board in February 2012.  Transcripts of these hearings are associated with the claims file.

In a January 2008 rating decision, the evaluation of the following disabilities were increased, effective November 1, 2006: the Veteran's tension headaches was increased to 10 percent disabling; hiatal hernia, to 10 percent; PTSD, to 10 percent; and DJD of the cervical spine with neck strain, to 10 percent.  In a February 2013 rating decision, the evaluation of the following disabilities were increased, effective August 25, 2012: bilateral pes planus was increased to 30 percent; lumbar strain to 40 percent; and right shoulder rotator cuff tendonitis to 20 percent.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

This case was previously before the Board in May 2012 and was remanded for additional development.

The issues of entitlement to an initial rating greater than 10 percent for left shoulder strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of any heart condition, including pericarditis, during the period on appeal.

2.  The Veteran is right hand dominant.

3.  Throughout the initial rating period on appeal, the Veteran's residuals of right ring finger injury have been manifested by pain, with no demonstrated gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, and no limitation of extension; ankylosis and loss of use of the right hand are not demonstrated.

4.  Prior to August 25, 2012, the Veteran's bilateral pes planus with bilateral hallux valgus did not manifest moderate or more severe symptoms of pes planus and do not reveal any evidence the condition is equivalent to amputation of the great toe. 

5.  Beginning August 25, 2012, the Veteran's bilateral pes planus with bilateral hallux valgus did not manifest marked pronation, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

6.  The Veteran's allergic rhinitis disability is not manifested by greater than 50 percent blockage of the nasal passages on both sides or complete obstruction on one side or objective evidence of polyps.

7.  The credible symptoms of the Veteran's PTSD do not reveal occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

8.  During the entire period on appeal, the Veteran's hiatal hernia with GERD was not productive of considerable impairment of health, and there is no evidence of severe symptoms of gall bladder removal.  

9.  During the entire period on appeal, the credible evidence does not reveal that the Veteran's headaches are characterized by characteristic prostrating attacks occurring on average one a month or more frequently.

10.  The preponderance of the evidence reveals that prior to August 25, 2012, the Veteran's lumbar strain did not manifest forward flexion limited to 60 degrees or less; a combined range of motion limited to 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; any ankylosis; or any periods of prescribed bed rest. 

11.  Beginning August 25, 2012, the Veteran's lumbar spine did not manifest any ankylosis or any periods of prescribed bed rest.

12.  The preponderance of the evidence indicates that at no point during the period on appeal did the Veteran's lumbar strain manifest associated compensable neurological disorders.  

13.  Prior to August 25, 2012, the Veteran's right shoulder did not manifest a range of motion limited to the shoulder level, impairment of the humerus, clavicle or scapula, or ankylosis.

14.  Beginning August 25, 2012, the Veteran's right shoulder did not manifest a range of motion limited to mid-way between the side and the shoulder level, impairment of the humerus, clavicle or scapula, or ankylosis.

15.  The Veteran's disability of the cervical spine is manifested by painful motion, without evidence of ankylosis or associated neurological disorders. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include pericarditis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for an initial compensable evaluation for residuals of right ring finger injury have not been met or nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2013).

3.  The criteria for an initial compensable evaluation for bilateral pes planus with bilateral hallux valgus, for the period prior to August 25, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2013).

4.  The criteria for an evaluation in excess of 30 percent, for bilateral pes planus with bilateral hallux valgus, for the period beginning August 25, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2013).

5.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6522 (2013).

6.  The criteria for an initial rating in excess of 10 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for an evaluation in excess of 10 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002& Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7318, 7346 (2013).

8.  The criteria for an initial rating in excess of 10 percent for tension headaches have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2013).

9.  The criteria for an initial rating for lumbar strain in excess of 10 percent for the period prior to August 25, 2012, and in excess of 40 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2013).

10.  The criteria for an initial rating for right shoulder rotator cuff tendonitis in excess of 10 percent for the period prior to August 25, 2012, and in excess of 20 percent form that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013).

11.  The criteria for an initial rating in excess of 30 percent for degenerative joint disease of the cervical spine with neck strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In regard to the Veteran's claim for service connection, the Veteran received adequate notice and acknowledged receipt of notice in June 2006.

In regard to the Veteran's claims for higher evaluations, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In cases here service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied.  Dingess, 19 Vet. App. at 473.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and all available and adequately identified private treatment records.  In addition, the Veteran's representative indicated at the February 2012 hearing that the outside medical records submitted were the only outside provider medical records that are available for the Veteran and that there was nothing further.  The Veteran has been afforded VA medical examinations in August 2006, December 2007, January 2011, and August 2012.  An examination addendum was obtained in December 2012.  The Veteran has not been afforded a VA examination in connection with his claim of service connection; however, as discussed below, there is no competent evidence of a current disability or any indication that currently complaints must be associated with service.  Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Hickson v. West, 12 Vet. App. 247 (1999); Caluza, 7 Vet. App. at 498.

The Veteran seeks entitlement to service connection for a heart condition, to include pericarditis.

In October 2003 the Veteran was admitted to the hospital with atypical chest pain.  He was initially thought to have pericarditis; however after further review of EKG early repolarization was noted, a diagnosis of costochondritis was made.  The Veteran was treated with ibuprofen which relieved pain and monitored overnight.  Echocardiogram was normal.  When the note was prepared the Veteran was without pain or shortness of breath, no complaints. 

In a May 2006 Report of Medical History it was reported that he had been seen for a heart condition.  It was noted in the margin that the Veteran had an irregular heartbeat without treatment.

In a May 2006 Report of Medical Examination the Veteran was not noted to have any heart disorder.  

The Veteran was noted to have a normal cardiovascular system in May 2006.

In May 2006 an ECG was abnormal.  It indicated a normal sinus rhythm and ST elevation.  It was reported that early repolarization, pericarditis, or injury were to be considered.  It was noted to be unconfirmed.

Upon examination in August 2006 it was reported that there was no evidence in medical records to support any heart condition.  There is evidence of a history of an irregular heartbeat.  Progress review notes indicate that stress test and echocardiogram were negative and the diagnosis was for costochondiritis.  The Veteran reported that he "catches gas" in his chest occasionally, about every two weeks.  The examiner noted that the Veteran did not have a heart condition.  X-ray of the chest was normal.  The Veteran was found to have no evidence of heart disease.

At a hearing in November 2007 the Veteran reported that he was diagnosed with an irregular heartbeat.  The Veteran indicated that he did not receive any treatment for his heart.

In January 2008 the Veteran was noted to not have any chest pain or tightness, no palpitations, no irregular heartbeat, no ankle edema, no orthopnea, and no paroxysmal nocturnal dyspnea.  Exam revealed no murmurs, rubs, gallops or bruits.

At a hearing before the undersigned in February 2012 the Veteran indicated that he was rushed to the hospital with chest pains.  He reported that he was not being treated for a heart condition but had chest pains the night before.    

Entitlement to service connection for a heart condition, to include pericarditis, is not warranted.  Service treatment records do not reveal a confirmed diagnosis of any heart condition.  Post service treatment records do not reveal any diagnosis of any heart disorder and the Veteran reported at his hearing in February 2012 that he had been treated for chest pain but also that he was not being treated for any heart condition.  The Veteran is competent to report that he has experienced symptoms, but the actual diagnosis of a heart condition falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1377.  As the preponderance of the evidence is against a finding that the Veteran has or has ever been diagnosed with a heart disorder, service connection is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

IV.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

 When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

A.  Right Finger

The Veteran seeks entitlement to an initial compensable rating for residuals of a fractured right ring finger.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position.  For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216.

Ankylosis of the ring or little finger warrants a 0 percent (noncompensable) evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5227.

Pursuant to Diagnostic Code 5230, any limitation of motion of either the ring finger or little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Pursuant to Diagnostic Code 5155, amputation of the ring finger with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent rating, and without metacarpal resection, at proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5155.

VA also can consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Note following Diagnostic Codes 5225, 5226, and 5227.

In a May 2006 Report of Medical History, it was noted that the Veteran fractured his right ring finger and that it never fully healed properly.

The Veteran was afforded a VA medical examination in August 2006.  The Veteran complained of decreased range of motion.  He stated that he had pain in the PIP joint when he touched the area.  He tried to pull it and pop it and it hurts.  He stated that when he used the keyboard he had pain with using that finger.  He stated that playing the piano was difficult.  

Examination revealed full range of motion at PIP, DIP, and MCP joints.  He could make a full fist.  All fingers crossed the median transverse fold.  The thumb opposed all fingers.  Grip strength was equal bilaterally.  X-ray revealed no evidence of fracture.  The diagnosis was fracture of the right ring finger DIP joint, resolved.

At a hearing in November 2007 the Veteran reported that he had pain when he bent or put pressure on his finger.  

The Veteran was afforded a VA medical examination in December 2007.  Physical examination of the right ring finger DIP joint revealed flexion of 0 to 70 degrees without pain and without pain or loss of motion with repetitive use.

At a hearing before the undersigned in February 2012 the Veteran indicated this his finger gets sore sometimes and has loss of motion.

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was noted to be diagnosed with status post fracture of the distal phalanx ring finger well healed on the right.  The Veteran's right hand is dominant.  The Veteran reported flare-ups of the pain during which he has to stop use of the right hand and rest.  The examiner answered "yes" to whether there was limitation of motion or evidence of painful motion of the right ring finger.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingers.  Repetitive motion testing revealed no additional loss of motion.  There was pain on movement of the right ring finger and there was tenderness or pain to palpation for joints or soft tissue of the right hand.  Muscle strength testing was normal.  There was no ankylosis.  There was no functional loss or functional impairment of any of the fingers or hand.  The examiner noted that the remaining function of the Veteran's hand, finger or thumb condition that would not be equally well served by an amputation with prosthesis.  Imaging studies revealed no abnormal findings.  The Veteran's right ring finger was noted to impact his ability to work by impacting his ability to perform repetitive gripping and holding.  

Entitlement to an initial compensable evaluation for residuals of fractured right finger is not warranted.  Although the Veteran has complained that he has pain associated with his right ring finger that forces him to stop using his hand and examination has revealed that the Veteran has tenderness or pain of the finger with palpation, objective testing has revealed normal range of motion of the finger.  A compensable evaluation is not warranted for any limitation of motion of the ring finger.  In addition, it has been found that the Veteran would not be equally well served by amputation and, as such, the Board finds that the ring finger disability is not equivalent to amputation.  Therefore, entitlement to an initial compensable evaluation for residuals of fractured right finger is denied.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right ring finger disability (mainly pain and loss of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  However, the examiner in August 2012 indicated that the Veteran's ring finger would affect his ability to work by impacting his ability to perform repetitive gripping and holding.  The Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Thus, referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Bilateral Pes Planus

The Veteran a compensable rating for the period prior to August 25, 2012, and a rating in excess of 30 percent from that date.

The Veteran's bilateral pes planus with bilateral hallux valgus has been evaluated under Diagnostic Codes 5280-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5280, for hallux valgus, unilateral, provides a 10 percent rating for hallux valgus requiring operation with a resection of the metatarsal head, or of severe symptomatology equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5276, for flatfoot, acquired, provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Additional diagnostic criteria exist for the evaluation of disabilities of the feet and are potentially pertinent to the pending appeal.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5276-84. Diagnostic Code 5284, for other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In a May 2006 Report of Medical History foot trouble was reported.

The Veteran was afforded a VA medical examination in August 2006.  The Veteran reported that he had fluid buildup on the tops of both feet that was episodic.  He reported that wearing any kind of boot caused the problem.  He stated that his feet were weak, and occasionally stiff.  He stated that there was no redness, heat, tenderness to touch or edema.  He reported that he had no pain at rest.  He stated that he had no pain with standing or walking.  He was using no medication.  There had been no surgery.  He wore shoe inserts that helped some.  He stated that pain occurred once per month and lasted a couple of minutes.  Effect on occupation was mild, effect on daily activities was mild and effect on ability to participate in sports, exercise, chores, and recreation was mild.  Examination revealed mild pes planus bilaterally.  X-ray was normal.  The Veteran was diagnosed with mild pes planus right and left foot.

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that he developed callouses on plantar surface of the great toes of both feet and that there had not been any change in the symptoms since November 2006.

Examination of the left and right foot revealed no objective evidence of painful motion, swelling, instability, or weakness.  There was objective evidence of tenderness of the arch of the foot.  There was no evidence of abnormal weight bearing.  There was callous formation of the plantar surface of the great toe.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal with weight bearing and nonweight bearing.  There was no forefoot malalignment.  There was no midfoot malalignment.  There was no pronation.  The arch was present in non weight bearing.  There was no arch present in weight bearing.  There was no pain on manipulation and valgus was not correctible by manipulation.  The location of the weight bearing line was over the great toe.  There was mild hallux valgus deformity.  There was no muscle atrophy.

The Veteran's gait was normal, rhomberg was normal, heal to toe, walking on heels and walking on toes was normal.  

Bilateral x-rays revealed mild hallux valgus.  The Veteran was diagnosed with bilateral pes planus, mild bilateral hallux valgus deformity.  There was no effect of the problem on the Veteran's daily activities.  

In April 2009 the Veteran complained of pain in the arch and heels of both feet for the prior six months.  He related that the pain occurred after periods of standing and with the first steps getting out of bed in the morning.  Physical examination revealed DP and PT pulses were palpable bilateral.  CFT intermediate.  The skin texture and turgor was normal.  There were no open lesions or paronychias.  Neurologic examination revealed epicritic, vibratory, and proprioception sensations were normal.  There were normal deep tendon reflexes.  Muscle strength testing was 5/5 bilateral.  The ankle, subtalar joint (STJ) and midtarsal (MTJ) range of motion were within normal limits.  The Veteran had pain on palpation of the medial band of the plantar fascia and the medial calcaneal tubercle.  There was no erythema or edema.  There was no Tinel's sign.  X-rays from an outside facility were unremarkable.  The Veteran was diagnosed with acute plantar fasciitis/heel spur syndrome.  

In May 2009 the Veteran was treated for bilateral plantar fasciitis.  

At a hearing before the undersigned in February 2012 the Veteran indicated that he had inserts in his shoes and that his feet hurt every now and then.

The Veteran was afforded a VA medical examination on August 25, 2012.  The Veteran had pain in both feet.  He had no pain on manipulation.  There was no swelling.  He had characteristic callouses of flat foot.  The Veteran's symptoms were relieved by arch supports.  He did not have extreme tenderness of the plantar surfaces.  The Veteran had decreased longitudinal arch height on weight-bearing.  There was objective evidence of marked deformity of the feet and there was marked pronation of the feet that was improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe on both feet.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran had an inward bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.  The Veteran used orthotic inserts occasionally.

Entitlement to an initial compensable evaluation, prior to August 25, 2012, is not warranted.  Prior to August 25, 2012, the Veteran was not noted to have had any surgery on his feet.  Although the Veteran reported pain and fluid buildup on the tops of both feet, the Veteran's feet did not manifest any moderate or greater symptoms of bilateral pes planus.  The Veteran reported that pain occurred once a month and lasted a couple of minutes and that he had no pain with standing or walking.  He reported no redness, heat, tenderness to touch or edema.  The Board notes that in December 2007 the Veteran was found to have callouses on the plantar surface of the great toes of both feet; however, examination did not reveal any objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, abnormal Achilles alignment, abnormal forefoot alignment, or abnormal midfoot alignment.  There was no pronation and no pain on manipulation.  Upon treatment in April 2009 although the Veteran had pain on palpation of the medial band of the plantar fascia and the medial calcaneal tubercle, there was no evidence of erythema or edema, and there was no indication that was this in response to manipulation of the feet in regards to flat feet.  It is noted that this treatment diagnosed acute plantar fasciitis/heel spur syndrome.  Therefore, as the preponderance of the evidence reveals that the Veteran's bilateral pes planus with bilateral hallux valgus did not manifest moderate or more severe symptoms of pes planus and do not reveal any evidence the condition is equivalent to amputation of the great toe, entitlement to an initial compensable evaluation, prior to August 25, 2012, is denied.

Entitlement to an evaluation in excess of 30 percent disabling, beginning August 25, 2012, is not warranted.  Beginning August 25, 2012, the Veteran's bilateral pes planus with bilateral hallux manifested decreased longitudinal arch height on weight-bearing, and objective evidence of marked deformity of the feet with marked pronation of the feet.  The weight-bearing line fell over or medial to the great toe on both feet and there was an inward bowing of the Achilles tendon.  However, the Veteran's feet did not manifest extreme tenderness of the plantar surface and the Veteran's marked pronation was improved by the use of orthopedic shoes or appliances.  As such, the preponderance of the evidence does reveal that the Veteran's pes planus with bilateral hallux valgus manifested pronounced symptoms, entitlement to an evaluation in excess of 30 percent disabling, for the period beginning August 25, 2012, is denied.

The discussion above reflects that the symptoms of the Veteran's bilateral pes planus with bilateral hallux valgus (mainly pain, callouses, and deformity) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202. The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's bilateral pes planus with bilateral hallux valgus disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

C.  Allergic Rhinitis

The Veteran seeks entitlement to an initial compensable evaluation for allergic rhinitis.  The Veteran's rhinitis disability is rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic or vasomotor rhinitis.  

Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522.

A May 2006 Report of Medical History reported sinusitis, bronchitis, shortness of breath, asthma (breathing problem related to exercise, weather, pollens, etc.)

The Veteran was afforded a VA medical examination in August 2006.  The Veteran reported that his nose was constantly running.  He stated that he had never had allergy testing.  There had been no surgery and no history of injury other than during basketball games.  There was no purulent drainage, speech impairment, or other symptoms noted.  He had no incapacitating episodes in the prior 12 months.  Examination revealed no abnormalities.  The Veteran was diagnosed with allergic rhinitis.

At a hearing in November 2007 the Veteran reported that his nose runs all the time and one of the nostrils is clogged.  

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that he continued to have a constant runny nose.  He claimed that one of his nostrils is always "clogged up."  He was unsure about which side.  There was no history of hospitalization, trauma, neoplasm, osteomyelitis, or sinusitis.  The Veteran had a perennial allergy and his symptoms were nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  There were no current symptoms, breathing difficulty, or speech impairment.  Physical examination revealed no evidence of sinus drainage, no soft palate abnormality, and no speech impairment.  There were no signs of nasal obstruction, polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose, or Wegener's granulomatosis or granulomatous infection.  There had not been a laryngetcomy.  The appearance of the larynx was normal.  There were no residuals of an injury to the pharynx, including nasopharynx.  The middle turbinates were pale, boggy and mildly enlarged.  The Veteran was diagnosed with allergic rhinitis.  There were no effects on the usual daily activities.  

In January 2008 the Veteran was noted to have no nasal congestion, nasal irritation, sneezing, or irritated watery eyes. 

In March 2009 the Veteran had clear nasal discharge.  There were no external nose deformities.  The nasal septum was not deviated.  There nasal turbinates were swollen.  There was tenderness of the sinus mild maxillary.

In April 2009 the Veteran was treated for chronic sinusitis.  It was noted that nasal spray helped and the he felt a lot better. The Veteran's head and face were normal to inspection and facial strength was normal.  The nose had an overall normal appearance.  The nasal mucosa showed mild edema.  The septum was not signficiantly deviated.  The inferior turbinates were only mildly enlarged.  

In May 2009 the Veteran was treated for chronic maxillary sinusitis.  The Veteran's sinuses were noted to have cleared up.  The dizziness that was secondary to that had resolved completely.  He felt that nasal sprays were helping and wanted refills.  Examination of the nose revealed an overall normal appearance.  The nasal mucosa showed mild edema.  The septum was not significantly deviated and the inferior turbinates were enlarged.  The Veteran was diagnosed with allergic rhinitis.

At a hearing before the undersigned in February 2012 the Veteran indicated that his physician had prescribed him nasal sprays for his sinusitis.  He reported that he did not have infections but got colds frequently.  

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was noted to be diagnosed with allergic rhinitis.  The Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction of one side due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have granulomatous rhinitis, Wegener's granulomatosis, rhinoscleroma, lethal midline granuloma or other granulomatous infection.  The Veteran's allergic rhinitis impacted the Veteran's ability to do outdoor work.  

Entitlement to an initial compensable evaluation for allergic rhinitis is not warranted.  At no point during the period on appeal did the Veteran's allergic rhinitis manifest polyps, greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, or complete obstruction of one side due to rhinitis.  As the preponderance of the evidence is against entitlement to an initial compensable evaluation for allegic rhinitis, the claim is denied.

The discussion above reflects that the symptoms of the Veteran's allergic rhinitis (mainly congestion) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's allergic rhinitis disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

D.  PTSD

The Veteran's PTSD is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

In a May 2006 Report of Medical History the Veteran was noted to report anxiety.  A May 2006 mental status examination was within normal limits.

The Veteran was afforded a VA psychiatric examination in August 2006.  The Veteran was noted to have not been hospitalized for any psychiatric reasons.  He had gone to two group meetings, did not seek a psychiatrist and was not on any medications.  The Veteran was in partial remission from his symptoms.  He reported that he had a good family, enjoyed things in his life such as religion, spending time with his wife, and working out at the gym three times a week.  He had no current treatment.  Social impairment was described as mild.  Marital relationship was excellent.  He was not close with his kids.  He was active in his church as a deacon and that it was a social job.  He reported that he had been more isolative lately in the prior year or so.  There was no history of violence or assualtiveness, no attempts of suicide.  His employment performance was good.  He was able to provide self-care.  His performance in family role was good with wife and fair with kids.  Social/interpersonal relationships were good and performance of recreational and leisure pursuits was good.  

Mental status examination revealed no impairment of thought processes or communication.  He had no delusions or hallucinations.  He maintained eye contact.  He interacted appropriately in session.  There was no suicidal or homicidal thoughts, ideations, or plans.  He was able to maintain a minimum personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  He displayed no memory loss, or impairment.  He had no obsessive or ritualistic behavior.  Rate and flow of speech was normal.  The Veteran's speech was not irrelevant, illogical, or obscure.  He had no panic attacks.  There was some appropriate depressed mood with social stressors.  The Veteran reported anxiety when he hears airplanes.  The examiner noted that the Veteran reported this spontaneously in answering another question and indicated that he did not answer questions directly which led to questions of veracity of what he was saying.  He had no impaired impulse control.  He had sleep impairment but it did not interfere with his daytime activities. 

The Veteran was found to have a stressor in that he was involved in the Pentagon incident at 9/11.  He had avoidance, social isolation, and depressed mood.  He described re-experiencing trauma.  He was nervous with airplanes.  He reported that this happened twice a week and that they are mild.  The Veteran was diagnosed with PTSD, in partial remission, and assigned a GAF score of 72.

In conclusion the examiner reported that there was no connection between the Veteran's PTSD and his employment, schooling, responsibilities of self-care, family role, physical health, social or interpersonal relationships, or recreational or leisure activities.  The Veteran was a high functioning person, had a good supportive family, and a skilled job.  

At a hearing in November 2007 the Veteran reported that he was separated from his family, no relationship with his family.  He had mood swings.  He reported reliving the experience and hated being around the military.  He lived in the same house as his wife but slept in a separate room.  He had nightmares and woke up at night.  

The Veteran was afforded a VA medical examination in December 2007.  There were no hospitalizations for a mental disorder.  The Veteran had symptoms present during the prior year.  There was no current treatment for a mental disorder.  The Veteran reported depressed mood 24/7 and no interest in sex.  His wife left sticky notes everywhere because there was no communication.  He indicated that he could not function independently.  Stated that he liked it better when he was alone then reported that he has no relationship with his children.  He could not think about anything but 9/11.  It was noted that he was unable to say where he was.  He stated near where the plane crashed though the examiner noted that a former employee said communications was not near where the plane hit but rather in the basement.  He did not watch television and could not stand to watch news about Iraq.  Stated that he did not want to deploy even though he was angry about the attacks.  He reported memory problems.  He was "unable" to recall the number of brothers.  He indicated that he thought he may have had something to do with communications wiring in service.  Reported that he could not remember what he had for breakfast or what he did the prior day.  He reported that he just lives day by day.  He hated planes and had a constant ringing in both ears.  He laid down three to four hours to be alone by himself.  He had no social involvement and reported that since 9/11 avoided people.  He had to force himself to eat.  He had not lost weight.  He reported that his sleep was terrible, restless and many nightmares wake him up.  He was sleeping separately from his wife.  

When describing his marital and family relationships he indicated that he isolates.  He lived with his wife and two children but reported that he avoided contact with everyone.  He gets agitated and goes to his bedroom and lies down.  The examiner noted that at the last examination the report indicated that his relationships were excellent and his wife was a good support.  He stated that people irritate him.  He had no activities or leisure pursuits.  He had no history of suicide attempts or violence.  He reported total withdrawal. 

Examination revealed the Veteran to be clean, neatly groomed and appropriately dressed.  His psychomotor activity was restless.  His speech was unremarkable.  His attitude was guarded.  Affect was appropriate and flat.  Mood was anxious and depressed.  He was unable to do serial sevens or spell a word forward and backward.  The examiner noted that the Veteran reported that he was easily distracted.  The examiner stated that the Veteran "feigned distraction during interview."  The Veteran was oriented to person, time, and place.  His thought process was evasive and thought content was unremarkable.  He had no delusions.  He understood the outcome of his behavior and had average intelligence.  He had insight and understood that he had a problem.  The Veteran had sleep impairment of nightmares.  He had no inappropriate behavior.  He did not interpret proverbs appropriately.  The Veteran did not have any obsessive/ritualistic behavior.  He had panic attacks caused by loud noise, airplanes overhead.  There was no presence of homicidal thoughts but the Veteran had suicidal thoughts.  He had good impulse control and there were no episodes of violence.  He was able to maintain a minimum of personal hygiene.  The Veteran was noted to have difficulty with activities of daily life.  The examiner noted that the Veteran kept looking around the room.  The office was noted to be small and the Veteran commented on the size.  He had tapping of the feet.  He reported that he never left the house; drove to the interview alone.  

The Veteran's memory was normal.  The examiner noted that the Veteran feigned being unable to answer basic questions about anything; however, when he was seen by another evaluator he was clear and coherent and answered all questions.  There was no indication of a memory problem.

The Veteran had recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He had recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

There were efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma.  He had an inability to recall an important aspect of the trauma.  He had markedly diminished interest or participation in significant activities.  He had a feeling of detachment or estrangement from others.  The Veteran's restrict range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance.  The symptoms were chronic.

The Veteran reported that he is worse than when he was in the military.  He had nightmares and woke up in a deep cold sweat most every night.  He does not understand what people say.  He had no social skills.  He had anger when he thought about the Pentagon.  He stayed in his room and reported that he checked and locked an area multiple times a day.  He could not deal with kids/people.  He was easily angered.  He denied remission and indicated that he cannot function.  The Veteran demonstrated rubbing of hands, isolation, lack of interest, anxiety, and sexual dysfunction (he had not sought medical attention and did not take medication).

The Veteran was diagnosed with malingering and assigned a GAF score of 80 over the prior two years.  The examiner noted that the Veteran had been previously diagnosed with PTSD; however, results from the current evaluation indicated that the Veteran was significantly exaggerating symptomology and there is no evidence to support that he meets the diagnostic criteria for PTSD.  Test results, behavioral observation, and diagnostic interview were consistent with malingering.  The symptoms were noted to not be severe enough to interfere with occupational or social functioning.

In January 2008 the Veteran was noted to have nightmares and depression history.  Judgment and insight were within normal limits.  The Veteran was alert and oriented times three.  Recent and remote memory was intact and there was no mood disorder noted.  The Veteran had an appropriate affect.

In another January 2008 VA treatment note the Veteran reported that he had little interest or pleasure in doing things; felt down, depressed, or hopeless; had trouble falling or staying asleep; felt tired or had little energy; had poor appetite or overeating; felt bad about himself, was a failure, or let family down; had trouble concentrating; and moved or spoke so slowly that other people could have noticed or the opposite nearly every day.  He reported thoughts that he would be better off dead or of hurting himself several days.  He also reported that it was extremely difficult for him to take care of things at home or get along with other people.  The Veteran reported that he had been extremely bothered by repeated disturbing memories, thoughts, or images of the stressful experience from the past, disturbing dreams, suddenly acting or feeling as if the stressful experience from the past were happening again, feeling very upset when something reminded him of the stressful experience, thinking about or talking about the stressful experience from the past or avoiding having feelings related to it, avoiding activities or situations because they reminded him of the stressful experience, remembering important parts of the stressful experience, loss of interest in activities that he used to enjoy, feeling distant or cut off, feeling emotionally numb or being unable to have loving feelings for those close to him, feeling as if his future will somehow be cut short, trouble falling or staying asleep, feeling irritable or having angry outbursts, having difficulty concentrating, being "superalert," and feeling jumpy or easily startled.  The Veteran reported being moderately bothered by physical reactions.  

In March 2008 the Veteran did not respond to questions posed by the provider.  The Veteran requested to be moved to another room.  Mental status examination revealed that the Veteran had significant memory problems throughout the interview.  He was slow in responding to questions.  When the psychologist discussed her assessment with the Veteran he became more responsive, repeated what the psychologist stated more quickly than earlier.  The Veteran denied hearing voices.  It was noted that there were two interviews because of the Veteran's complaints of headaches.  It was noted that in December 2007 the Veteran could not or would not cooperate throughout the most of the assessment so it is difficult to determine if he had PTSD.  The Veteran appeared to exaggerate his symptoms by answering yes to every PTSD/depression question.  He also repeatedly requested to be moved to a smaller room and very opening kept looking around the psychologist's office.  The psychologist noted that she had a small office but had never had a patient act in such an open manor of hypervigilence which made the legitimacy of his symptoms highly questionable.  It was reported that until the symptoms of headaches could be decreased to where a thorough assessment could be done PTSD could not be ruled in or out.  The Veteran was diagnosed with mood disorder due to a GMC versus MDD.  The Veteran was assigned a GAF score of 61.

In September 2008 the Veteran reported that he had no relationship with his family.  He communicated with his wife through notes and spent most of his time in a dark room alone.  He described himself as depressed a lot.  He denied suicidal ideation.  He felt anxious all of the time and his sleep was interrupted and of poor quality.  Mental status examination revealed the Veteran to have a depressed mood with congruent affect and anxious demeanor.  He was casually groomed and had consistent eye contact.  His speech was clear speech and goal directed thinking demonstrated.  There was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with depression NOS, history of PTSD and history of brain syndrome.  He was assigned a GAF score of 55.

Upon examination in January 2011 the Veteran's medical records were reviewed and indicated to reveal that the was noted to have difficulty getting to sleep and only slept two to three hours a night.  The Veteran was noted to have depressive disorder, adjustment disorder, and PTSD, all followed by VA.  The Veteran's memory impairment was mild.  The Veteran's judgment was normal.  His social interaction was frequently inappropriate.  He was oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples of findings seen at this level were noted to be intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  He had one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples included irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.

The Veteran indicated that he was unemployed for two to five years due to job unavailability due to the economy.

In February 2012 the Veteran reported that had been having nightmares, depression, and anxiety attacks.  He had been unable to be close to people, constantly on guard, depressed, and isolative.  He had panic attacks daily.  He had increased startle reflex, jumps if he hears airplanes, helicopters, and loud noises.

The Veteran had problems with short and long term memory.  His sleep was poor at four hours interrupted by the nightmares.  His appetite was fair.  He was unable to concentrate.  He and his wife were still married, but had separate rooms.  They were more like roommates than husband and wife.  They did not communicate much.  He denied suicidality, felt depressed and wanted to reestablish care.  He denied any feelings of hopelessness and helplessness at that time.  He denied any psychotic symptoms, suicidal, homicidal ideation, thought or, plan at the time of the exam.  He exhibited future oriented thinking.

Mental status examination revealed that the Veteran was casually dressed and appropriately groomed and walked with a cane.  There were no obvious abnormal involuntary movements.  Speech was normal in rate and volume and was not pressured.  The Veteran made poor eye contact.  His mood was down and his affect was blunted with fair range.  There was no obvious delusion or paranoia.  He denied any active auditory or visual hallucination.  He denied suicidal or homicidal ideation.  His insight was fair.  He was alert, awake, and oriented times three.

The Veteran was diagnosed with depression, history of PTSD, and history of brain syndrome.  He was assigned a GAF score of 55.

At a hearing before the undersigned in February 2012 the Veteran indicated that he was getting consistent treatment from a mental health doctor.  He reported that he started going to VA when he retired out of the military.  He reported memory loss, short-term and long-term.  He could not keep track of appointments and had to have his wife write them down on a sheet of paper.  He was dropped from his appointments when he missed them.  He was prescribed medications.  He did not use medication for sleep.  He reported that he slept maybe three hours.  When asked if he was working the Veteran reported that he was trying but having a problem and then he reported "no."  He stated that he had trouble comprehending things after falling out of a building and hitting his head.  The Veteran reported nightmares and waking in a sweat.

The Veteran underwent a neuropsychology consult in March 2012.  It was noted that the Veteran was provided with a rest break during the interview but did not return to complete the examination.  

The Veteran endorsed problems with short and long-term memory.  He was unable to remember information such as dates of military service, job duties, date of high school graduation, or what his wife did for a living.  The examiner discussed the Veteran's fall accident and indicated that the medical records indicated that the Veteran had reported that he was at the Pentagon during the 9/11 terrorist attack and developed nightmares, depression, and anxiety from the event.  The examiner reported that the Veteran had apparently not cooperated with prior evaluations and received a diagnosis of malingering. 

The Veteran arrived on time and unaccompanied.  He was casually dressed and groomed and appeared his stated age.  His gait was slow and assisted with a cane.  He was fully alert, but aloof.  He was not aware of the reason for this evaluation and guessed that he was here for a "brain scan."  He showed no psychomotor agitation or retardation.  His vision and hearing appeared adequate for testing.  His comprehension was intact.  His speech was intelligible, fluent, and normal in rate, tone, and volume.  On testing, the Veteran produced atypical patterns inconsistent with either normal test performance or brain dysfunction.  He failed several test indicators of valid effort, suggesting that he was not performing to the best of his current abilities on testing.  The examiner reported that poor results are suspicious for inadequate effort and cannot be considered valid for interpretation.  Testing was felt to be an underestimate of his true abilities.

After testing the examiner noted that the Veteran had a reported history of remote concussion, few and vague cognitive complaints.  He failed four validity indicators, which indicated suboptimal effort on all of the testing.  The examiner noted that his performance on one task was severely below chance level, suggesting he knew the correct answers but chose incorrect ones.  His performance pattern of failed validity was inconsistent with residual cognitive impairment from concussion.  The overall pattern of poor effort was consistent with malingering, somatoform or factitious diagnoses.  The examiner reported that it was not possible from this limited evaluation to infer his intent, conscious or unconscious, on effort failure.

The Veteran was afforded a VA medical examination in August 2012.  The examiner reported that the Veteran did not meet the criteria for a psychiatric diagnosis.  The examiner noted that the Veteran did not put forth his best effort during the neuropsychiatric evaluation in March 2012 and that the Veteran's cognitive function could not be assessed.  The Veteran reported problems with the relationship with his wife and indicated that he liked to be left alone and had no tolerance.  He indicated that he had not worked since he was discharged from the military and that he did not work due to too many issues.  He stated that he did not get along with people, had nightmares, and had headaches.  He was noted to not be getting any mental health treatment from VA and it as indicated that the reported that he did not recall any current mental health treatment.  

In the remarks section the examiner indicated that the Veteran asked for the lights to be turned out because they were hurting his eyes.  Thereafter he asked to open the door and then later opened the door spontaneously.  The examiner reported that the Veteran reported re-experiencing symptoms of intrusive memories, distressing memories triggered by cues, nightmares four to five times a week, flashbacks, and physical reactions.  The Veteran was noted to report avoidance or numbing symptoms of avoiding thinking/talking about trauma, avoiding cues that trigger thoughts of trauma, difficulty recalling important details from trauma, anhedonia, social detachment, restricted range of affect, and sense of foreshortened future.  He reported increased arousal symptoms of sleep problems, concentration problems, irritability/anger, hypervigilence, and exaggerated startle response.  The Veteran reported depressed mood all the time and ever since he got out of the military.  He reported anhedonia, energy that comes and goes, low appetite, difficulty concentrating, and average self-esteem.  The Veteran denied current suicidal ideation.  There was no evidence of mania or hypomania.  There were no signs or symptoms of psychosis.  The Veteran reported feeling panicky when he hears/sees a plane over head or when he hears an explosion, a loud noise.  The Veteran reported the wrong year and the wrong location.  He could recall three of three items immediately however said he could only recall one of three items after a delay of a few minutes.  He reported experiencing significant memory problems for remote events and "over-learned" information.  The examiner noted that the March 2012 neuropsychological consult reflected that the Veteran did not put forth his best effort on cognitive testing.  

Test results indicated that the Veteran had an elevated score above the recommended cutoff score for the identification of likely feigning.  The Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  The MMPI-2 results were reflective of marked over reporting of symptoms and the results were invalid and uninterpretable.  

After examination the examiner indicated that he was unable to determine whether the Veteran met the criteria for PTSD or another mental disorder.  The test results reflected that the Veteran was significantly over reporting psychological symptoms.  The Veteran was noted to be uncooperative with the examination and the examiner was unable to differentiate possible legitimate symptoms from feigned symptoms without resorting to mere speculation.  The examiner therefore did not check any symptoms on the examination form.  The examiner was also unable to provide a GAF score.

The examiner was asked to reconcile the fluctuations in the Veteran's diagnoses.  The examiner reported the diagnosis of the December 2007 examination and discussed the impressions of the March 2012 neuropsychological consult.  The examiner noted that the different diagnostic impressions could be partially attributable to the different roles of the providers.  The professional's role in the mental health consult is to evaluate the Veteran for treatment and that in that role the Veteran's information is typically accepted at face value.  The examiner and the neuropsychologist had a different role which is to perform and objective assessment of individuals with the aid of psychological testing.  The test results from the current examination and the December 2007 examination and the March 2012 neuropsychological consult consistently reflected that the Veteran was feigning symptoms.  The examiner noted that there is no evidence from the examination to indicate that the Veteran's occupational functioning is impaired due to mental disorders.  There is no evidence that the Veteran is unable to secure or maintain employment due to a mental disorder.  While the Veteran partially attributed his unemployment to mental health issues, test results from the current examination and the 2007 examination indicated that he was significantly over reporting mental health issues.  

Entitlement to an initial evaluation in excess of 10 percent disabling is not warranted.  As noted above, in August 2006 the Veteran did not see a psychiatrist and was not on medication.  He had a good family life and enjoyed religion, spending time with his wife and working out at the gym.  His social impairment was noted to be mild and his marital relationship was excellent.  Although he had been more isolated he was active in his church in a social job.  His employment performance was good, he was able to provide self-care and there was no assaultiveness or attempts of suicide.  Mental status examination only revealed anxiety when he heard airplanes and sleep impairment.  The examiner concluded that the Veteran's PTSD did not interfere with his employment, schooling, responsibilities of self-care, family role, physical health, social or interpersonal relationships, or recreational or leisure activities, and that the Veteran was a high functioning person.

However, it August 2006 the examiner reported that the Veteran did not answer questions directly which led to questions regarding the veracity of what the Veteran was stating.   

It is acknowledged that beginning in November 2007 the Veteran's reported symptoms revealed a higher level of impairment.  These symptoms included isolation, poor family relationships, anger, laying down for hours during the day to be alone, appetite problems, nightmares, problems completing serial sevens, distractibility, sleep impairment, failure to interpret proverbs appropriately, restless psychomotor activity, suicidal thoughts, difficulties with activities of daily living, feelings of depression, feeling bad about himself, reports of being better off dead, hypervigilence, loss of interest, difficulty concentrating, memory impairment, and daily panic attacks.

However, it was noted in November 2007 that the Veteran feigned distraction during the interview.  Although the Veteran reported that he never left the house, he drove to the interview alone.  The examiner noted that the Veteran feigned being unable to answer basic questions based upon consideration of the Veteran's ability to answer the questions when he was seen by another evaluator.  At the end of the examination the Veteran was diagnosed with malingering, it was indicated that the Veteran significantly exaggerated his symptomology, and that there was no evidence that he met the criteria for PTSD.

Again in March 2008 the Veteran was noted to appear to exaggerate his symptoms and to act in such a way that the legitimacy of his symptoms was highly questionable.  

In March 2012 the Veteran underwent a neuropsychology consultation.  However, during the interview when the Veteran was given a break he did not return to complete the interview.  Tests performed suggested that the Veteran was not performing to the best of his ability and that the results indicated that the Veteran knew the correct answers but chose incorrect ones.  The pattern of poor effort was consistent with malingering, somatoform or factitious diagnoses.  

Lastly, after examination in August 2012, although the Veteran reported significant symptoms, the examiner noted that the results suggested feigning and marked over reporting of symptoms.  The examiner noted that providers who treated the Veteran are typically accept information at face value while the neuropsychologist and the compensation examiners role is different as it is focused on objective assessment using psychological testing.  The examiner noted that there is no evidence from the examination to indicate that the Veteran's occupational functioning is impaired due to mental disorders.

As such, although the Veteran has reported symptoms warranting an evaluation in excess of 10 percent, multiple examiners during the period on appeal have found that the Veteran was feigning and/or over reporting his symptoms.  Thus, although the Veteran is competent to report his symptoms, these reports lack credibility.  Therefore, the treatment records that rely upon the Veteran's reported symptoms and assign GAF scores, including those of 55 and 61 representing moderate and mild symptoms respectively, lack probative value.  The Board finds that the frequency, nature and duration of the Veteran's symptoms at most result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  As the preponderance of the evidence is against a finding that the Veteran more nearly approximates an evaluation in excess of 10 percent disabling, the appeal is denied. 

The discussion above reflects that the symptoms of the Veteran's PTSD (reported difficulties with social and occupational impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's PTSD disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

E.  GERD

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent disabling for hiatal hernia with GERD.  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

The Veteran's disability has been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7318-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The RO has rated the service-connected GERD by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346, which sets forth the criteria for rating hiatal hernias.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating, the highest schedular rating available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Diagnostic Code 7318 provides for a 10 percent rating for residuals of gall bladder removal that are accompanied by mild symptoms, and a 30 percent rating for residuals that are productive of severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

In January 2005 the Veteran complained of stomach pain.  He was diagnosed with GERD and was prescribed Nexium.  In March 2005 the Veteran had a small hiatal hernia.  In March 2005 the Veteran had epigastric pain and symptoms of GERD.   He experienced some post prandial stools and noted that his abdominal distress was somewhat improved after stools.  There was worsening of abdominal pain after meals and he indicated that pains may awaken him out of a sound sleep.  Examination was unremarkable with the exception of mild epigastric discomfort.  

In a May 2006 Report of Medical History the Veteran reported frequent indigestion or heartburn.  In May 2006 no nausea, vomiting, diarrhea, or constipation was noted. 

The Veteran was afforded a VA medical examination in August 2006.  The examiner noted that the Veteran was diagnosed with hiatal hernia that had been diagnosed per endoscopy and gastritis per biopsy.  There was no evidence to support GERD.  An H. pylori test was negative.  He had chest pain that occurred every two weeks.  He stated that there was no particular initiating factor.  He reported that he had a sharp pain in his chest occasionally with exercise.  This was a fleeting pain that "comes and goes."  He had no dysphagia.  He stated that he very seldom had heart burn.  He had not vomited blood or had melena.  He stated that he had acid reflux.  He stated that he had undigested food in the back of his throat which occurred at least weekly.  He stated that he vomited "every now and then" but denied nausea.  He was not taking any medication for his stomach condition.  The examiner noted that there was no evidence of GERD but diagnosed hiatal hernia and gastritis, resolved.  The record supported cholecystectomy but there were no residuals.  

At a hearing in November 2007 the Veteran reported symptoms of indigestion.  He indicated that there were some foods that he could not eat.  He self-treated with over the counter products.

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that his reflux symptoms had worsened since his prior examination.  He stated that he gets nauseated after eating any food and also claimed his food comes back up to his throat within 30 minutes.  He denied any medical treatment for the condition.  The Veteran reported episodes of abdominal colic, nausea or vomiting, and abdominal distention weekly that lasted one or more hours.  They were severe.  There was gnawing or burning pain weekly that occurred one to two hours after eating and lasted one hour.  The location was epigastric and was relieved by nothing.  There were post-prandial symptoms of belching, nausea and vomiting that occurred 30 minutes to one hour after eating and occurred daily or more often.  The Veteran had no episodes of hematemesis or melena.  There was a history of nausea several times a week.  There was a history of vomiting several times a week.  There was no history of diarrhea.

Examination revealed no signs of significant weight loss or malnutrition.  There were no signs of anemia.  There was no abdominal tenderness to palpation.  There were positive bowel sounds in all four quadrants, negative rebound tenderness, and negative guarding.  The liver margin was nonpalpable with deep inspiration.  The Veteran was diagnosed with status post cholecystectomy, hiatal hernia, and GERD.  There were no effects of the problem on the Veteran's usual daily activities.

In January 2008 the Veteran was noted to have no nausea, vomiting, dyspepsia, abdominal pain, cramping, abdominal distention, belching, increased flatus, diarrhea, or constipation.  There was no change in bowel habits.  There was no melena or hematochezia.  There was no jaundice or dark urine.  There was no history of hepatitis.  Examination revealed no distention, masses, tenderness or organomegaly.  Bowel sounds were normal.  

In March 2009 the Veteran was noted to have no nausea or vomiting.  His bowel movement frequency had not changed.  He had chronic diarrhea.

At a hearing before the undersigned in February 2012 the Veteran reported that he was not taking any medication but was watching what he ate.  He stated that every now and then he had diarrhea.  Thereafter the Veteran reported that he was taking over the counter medication to treat the condition.  

In August 2012 the Veteran was afforded a VA medical examination.  The Veteran was noted to be diagnosed with GERD, hiatal hernia, and gastritis, resolved.  The Veteran reported that the medications he was prescribed for his arthritis have aggravated his symptoms of epigastric distress.  The Veteran used omeprazole to treat his GERD.  The Veteran had signs of GERD of infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, sleep disturbance caused by esophageal reflux four or more times per year lasting less than one day, and recurrent nausea.  There was no esophageal stricture, spasm of esophagus, or acquired diverticulum of the esophagus.  A CBC performed in February 2012 revealed hemoglobin of 15.6, hematocrit of 46.5, white blood cell count of 6.14, and platelets of 155.  The condition had no impact on his ability to work.

Entitlement to an initial evaluation in excess of 10 percent for hiatal hernia with GERD is not warranted.  The Veteran's complaints of epigastric pain, reflux, abdominal colic, nausea, vomiting, abdominal distention, diarrhea, dyspepsia, cramping, belching, increased flatus, and constipation are acknowledged.  However, there is no evidence of  hematemesis, melena, weight loss, malnutrion, anemia, hematochezia, or abdominal tenderness.  After examination in August 2012 it was noted that the Veteran's condition had no effect on his ability to work.  As such, the Board finds that an no point during the period on appeal has the Veteran's hiatal hernia with GERD manifested considerable impairment of health.  In addition, as the August 2006 VA examination noted that the Veteran had a cholecystectomy but that there were no residuals, there is no indication that the Veteran has severe symptoms of gall bladder removal.  As such, entitlement to an evaluation in excess of 10 percent is denied. 

The discussion above reflects that the symptoms of the Veteran's hiatal hernia with GERD (mainly epigastric pain, reflux, abdominal colic, nausea, vomiting, abdominal distention, diarrhea, dyspepsia, cramping, belching, increased flatus, and constipation) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's hiatal hernia with GERD disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

F.  Tension Headaches

The Veteran is currently evaluated pursuant to 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045-9304.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045 that a residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, shall be separately evaluated rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a May 2006 Report of Medical History, the Veteran reported dizziness or fainting spells.  Headaches were also indicated.  Upon examination in August 2006 the Veteran was diagnosed with muscle tension headaches.

At a hearing in November 2007 the Veteran reported that he had headaches two to three times a day and that they last 10 to 15 minutes.  He indicated that he gets dizzy and he cannot eat anything, does not talk much, and cannot watch television.  He just wants to close his eyes, lay down, and go to sleep.  He cannot walk in a straight line.  When he lays down he is down for one to two hours.  

In a psychiatric examination report dated in December 2007 the Veteran reported migraine headaches four to five hours every day.  He took no medications and he goes and lays down in a darkened room.

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that he had nausea, dizziness, and throbbing headache from the occipital area of the head radiating towards the right temple.  He claimed that he has to lay down and rest in a quiet/dark room.  He denied taking medications for headaches.  The Veteran had weekly headaches and took over the counter medications including aspirin and Tylenol.  Most attacks were reported to be prostrating and the duration of the headaches was hours.  The Veteran was diagnosed with muscle tension headaches.  The headaches were noted to affect the Veteran's usual daily activities.  There was no impact on the Veteran's ability to feed, bathe, dress, toilet, or groom, mild effect on shopping, and moderate effect on chores, exercise, and sports.

In January 2008 there were no headaches.  In another January 2008 treatment note the Veteran reported that he had a history of migraine headaches and that he had them twice a day.  He had photophobia, nausea and the only thing that helps is going to a darkened room.  

In March 2009 the Veteran reported no headache.  There was mild sinus pain.  

In January 2011 the Veteran was afforded a VA medical examination.  The Veteran reported that he had headaches located in the back of his head and above his eyebrows.  He stated that there is tension and that he had to close his eyes and lay down.  He reported that stress brought on his headaches.  The headaches occurred two to three times a week.  Headaches lasted from one to one and a half hours.  He took Tylenol for his headaches which did not really help.  There was dizziness associated with the headaches that lasted five to ten minutes.  He indicated that during headaches he felt that if he could get up and walk around for thirty minutes he was able to lessen the degree of the headache and continue to work.  Under the psychiatric summary the Veteran was noted to have headaches that occurred three to four times daily.  They were like migraines, throbbing, the duration described was 30 to 60 minutes.  The headaches were localized to the posterior aspect of the head/upper neck with migration towards the front.  

In September 2008 the Veteran reported daily disabling headaches.

At a hearing before the undersigned in February 2012 the Veteran reported that his headaches had gotten worse since the December 2007 examination.  He indicated that certain light gives him headaches.  He reported headaches three to four times a day.  He has to lie down for two to three hours a day in a dark room.  He reported that a headache was coming on during the hearing.  

In August 2012 the Veteran was afforded a VA medical examination.  The Veteran was noted to be diagnosed with tension headaches.  The Veteran reported that he has had continued headaches since his prior examination.  The headaches occurred every day and lasted three to four hours.  He had throbbing all over the head and has to lie down till it goes away.  He stated that the reminders of the war and neck pain aggravate the pain and laying down helps to alleviate the pain.  The Veteran was noted to have been seen by a VA primary care physician in February 2012 with the impression of headaches, chronic, daily.  The Veteran was reported to not take any medications for his headaches.  There was no associated nausea, visual change, or emesis.  Pain is sharp and in the frontal area.  It was noted that the Veteran was prescribed muscle relaxants for the headaches in the recent past, with no relief.  An October 2008 treatment note was reported to reveal that the Veteran had tension headaches and that he was prescribed Naproxyn and flexeril. 

The examiner noted that the Veteran's treatment plan did not include taking medication.  The symptoms were pulsating or throbbing head pain.  The headaches caused sensitivity to light and sound, lasted less than one day and affected both sides of the head.  The Veteran did not have characteristic prostrating attacks of headache pain.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran did not have prostrating attacks of non-migraine headache pain.  The Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  

A head computed tomography study in January 2008 was noted to reveal no evidence of mass effect, midline shift, hydrocephalus, or hemorrhage.  Grey and white matter attenuation was normal for the age.

The examiner reported that the Veteran's headaches impact the Veteran's ability to work during severe headaches lasting three to four hours.  

Entitlement to an initial evaluation in excess of 10 percent disabling for tension headaches is not warranted.  It is acknowledged that the Veteran has reported daily headaches that he contends require him to lie down in a dark room.  He has also described these headaches as prostrating.  On the other hand the Veteran reported in January 2011 that during headaches he felt that if he could get up and walk around for thirty minutes he was able to lessen the degree of the headache and continue to work.  As discussed above, the Veteran's credibility has found to be in question based upon his lack of cooperation with VA examiners.  Here, after examination in August 2012, even though the Veteran reported that he has daily headaches and that he has to lie down to alleviate the pain, the examiner, thereafter; found that the Veteran did not have characteristic prostrating attacks of headache pain.  Therefore, there is a preponderance of the evidence against a finding that an evaluation in excess of 30 percent disability is warranted, and the appeal is denied. 

The discussion above reflects that the symptoms of the Veteran's tension headaches disability (mainly pain and the need to lay down in a dark room for relief) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's tension headaches disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

G.  Lumbar Spine

The Veteran seeks entitlement to greater in excess of 10 percent prior to August 25, 2012, and in excess of 40 percent from that date.  The Veteran's lumbar spine disability is currently evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

A May 2006 Report of Medical History indicate a report of pain in the lower back.  A note in May 2006 indicated no arthralgias and no myalgias.

The Veteran was afforded a VA medical examination in August 2006.  The Veteran reported episodic low back pain.  He stated that the pain was caused by stretching prior to working out, sitting for two hours, running for two miles and standing for one hour.  He stated that walking relieves back pain.  He stated that his back is stiff.  He stated that the back pain occurred every two weeks or so.  Back pain lasted about 30 minutes until he stretches his back and gets a massage.  During back pain he felt he is limited to 50 percent of usual activities.  He stated that his back was weak and the pain described as moderate aching type.  The pain was not radiating.  He occasionally used over the counter Aleve which helped some.  He stated that he had no bladder or bowel complaints and he did not use a back brace.  He did not use a crutch or cane for ambulation.  There had been no back surgery.  Effect on occupation had been moderate, effect on daily activities had been moderate and effect on ability to participate in sports, exercise, chores and recreation had been severe.  

Examination revealed mild spasm of the lumbar muscles.  Range of motion was flexion of 0 to 90 degrees with no pain, extension of 0 to 10 degrees with pain at 10 degrees, lateral bending left and right of 0 to 30 degrees with pain at 30 degrees, and rotation right and left of 0 to 30 degrees with pain at 30 degrees.  There was no additional loss of motion with repetition.  X-ray revealed possible mild scoliosis.  The Veteran was diagnosed with recurrent lumbar strain with congenital scoliosis.

At a hearing in November 2007 the Veteran reported that his lower back tightens up and it is a sharp pain.  The pain radiates down to his hip maybe once a week.  Normal pain level of the lower back was described as a 5 out of 10.  He had flare ups maybe once a week.  

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that pain had worsened since the prior examination.  He claimed that the pain was severe and he rated it as eight to nine on a scale of ten.  There was no history of incontinence, urgency, or retention requiring catheterization.  There was no urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot numbness, falls, unsteadiness, visual dysfunction, or dizziness.  The Veteran did not use any devices or aids.  He was able to walk more than a quarter mile but less than a mile.  He denied being hospitalized or placed on complete bed rest by a medical provider, for any intervertebral disc problems within the prior 12 months.

Examination revealed no spasm, atrophy, tenderness or weakness of the thoracic sacrospinalis.  There was pain with motion on the right.  Posture and head position were normal and there was symmetry in appearance.  Gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.

Motor examination was normal for hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Sensory examination was normal for vibration, pain, light touch, and position sense of the lower extremities.  Reflex examination was normal for abdominal, knee jerk, ankle jerk and plantar.

Range of motion was flexion of 0 to 80 degrees with pain beginning at 80 degrees and ending at 90 degrees, extension of 0 to 30 degrees, lateral flexion to the right of 0 to 30 degrees, lateral flexion to the left of 0 to 20 degrees with pain beginning at 20 degrees and ending at 30 degrees, lateral rotation to the right and left of 0 to 20 degrees with pain beginning at 20 degrees and ending at 30 degrees.  There was no pain or additional loss of motion after repetitive use in extension and lateral flexion to the right.  There was pain but no additional loss of motion after repetitive use in flexion, lateral flexion to the left, and lateral rotation.

Lasegues was negative.  X-ray revealed mild scoliotic curvature to the right side.

The Veteran was diagnosed with lumbar strain and mild scoliosis.  There were no effects on the usual daily activities. 

In January 2008 there were no myalgia, arthralgia, or swollen joints.  There were no leg cramps or loss of muscle strength.  There was no back pain or stiffness.  Examination revealed joints to be within full range of motion with no pain or contracture.  There was no muscle atrophy or weakness.  There were no misalignment defects or deformities of joints, bones, or muscles.

A private treatment note dated in November 2008 indicates that the Veteran had poor lumbar mobility with flexion to 20 degrees and extension to 5 degrees.  The note reveals that the Veteran had reduced muscle testing for ankle plantar flexion on the left and right in September 2008 and November 2008.  

The Veteran underwent an x-ray of the back in January 2012.  The x-ray revealed mild to moderate L4-5 and L5-S1 disc space narrowing.  There was no fracture or subluxation.

In a VA medical treatment record dated in January 2012 the Veteran reported that he has been seen at MacDill for his low back pain.  

In January 2012 the Veteran was treated at the emergency department.  He had a complaint of low back pain for three months.  He stated that the pain is sharp, constant, and eight out of ten.  It radiated down his left leg.  He denied any focal weakness, bladder or bowel incontinence.  He endorsed occasional numbness of the left calf.  The Veteran stated he has been using Advil and hot/cold packs with little relief.  He saw a private doctor approximately one month prior for similar complaints.  He reported that x-rays were done and showed "a problem at L4-L5."  He requested a magnetic resonance imaging (MRI) scan for further evaluation.  Physical examination revealed flexion, extension, right and left rotation movement limited by pain.  Sensation to light touch was intact and the straight leg raise test was negative bilaterally.

MRI of the lumbar spine in January 2012 revealed moderate osteoarthritic and degenerative disc changes in the lower three levels.  L5-S1 demonstrated a broad based left paracentral protrusion which mildly indents the ventral thecal sac.  This is near the exit of the left S1 nerve root from the thecal sac.  This should be clinically correlated.  The L4-5 demonstrated a broad based right paracentral/foraminal protrusion with mild narrowing of the right side of the canal.  There is bilateral neural foraminal narrowing, right greater than left.

At a hearing before the undersigned in February 2012 the Veteran reported that his lumbar spine disability had gotten worse since the December 2007 examination.  He contended that he had neurological conditions secondary to his lumbar spine disability.  The Veteran's MRI was reported.  Current symptoms were identified by the Veteran to be stiffness and soreness and severe pain with certain movements like bending over.  The Veteran was using a cane for walking around and for his back.  He reported acute/sharp pain in the back of the left leg behind the knee.  

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was noted to be diagnosed with lumbar strain.  The Veteran reported that since his last examination he had more pain in the low back at the belt line and below it radiates into the lateral thighs and left leg more than right.  The left leg felt weak.  The back pain was severe and sharp.  The pain the backside and thighs was numb.  Prolonged standing and walking aggravate the pain.  Resting by sitting or lying down help to alleviate the pain with fair relief.  He was on medication for arthritis and stated that he took it as needed.  He reported that he had a civilian primary care physician in Wesley Chapel through Tricare since he retired in 2006.  The physician prescribed physical therapy for his low back and leg condition and the Veteran reported that it helped relieve some of the pain and helped the weakness in his left leg.  He was evaluated by a civilian neurosurgeon in March to April 2012 after the MRI findings and stated that he was recommended laparoscopic fusion for slipped disc.  At the time of the examination the Veteran was seen at the VAMC for his back and other conditions.  A February 2012 medical report was noted to reveal chronic low back pain with exacerbation for three to four months.  The Veteran at that time requested a cane and back brace.  He was positive for parasthesias of the left leg which involved the left leg mostly and occasionally the right.  The Veteran was uncertain of the location of the leg of the parasthesias.  Pain was sharp and radiated down the left leg most of the time and occasionally down the right.  There was left leg weakness and felt like it was going to give out.  There was no incontinence.  The Veteran was noted in February 2012 to not have had physical therapy recently or chiropractic care.  The Veteran had been using a heating pad without relief.  He had been limiting use of etodolac due to gastrointestinal upset.  He had been taking every three days.  

The Veteran reported flare-ups three to four times a week and had to stay at home, in bed for approximately four to five hours.  

Physical examination revealed flexion to 30 degrees with pain beginning at 30 degrees; extension to 10 degrees with pain beginning at 10 degrees; right lateral flexion of 30 degrees or greater with pain beginning at 30 degrees or greater; left lateral flexion of 20 degrees with pain beginning at 20 degrees; right lateral rotation of 30 degrees or more with pain beginning at 30 degrees or more; and left lateral rotation of 20 degrees with pain beginning at 20 degrees.

Repetitive use testing was performed and post test the Veteran had flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees or more, and left lateral rotation to 20 degrees.  The Veteran did not have additional loss of range of motion following repetitive use testing. 

There was functional loss/functional impairment after repetitive motion testing due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.

There was L4-5 joint pain to palpation and bilateral paraspinous soft tissue tenderness.  The Veteran had guarding or muscle spasm of the thoracolumbar spine severe enough to cause abnormal gait.

Muscle testing was normal in hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion bilaterally.  The Veteran did not have muscle atrophy.  Reflex testing was normal at the knee and ankle.  Sensory examination was normal at the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raise test was positive bilaterally.

The Veteran had symptoms of radiculopathy manifested by mild numbness in the right and left lower extremities.  The nerve roots involved were indicated to be L4/L5/S1/S2/S3 (sciatic) on both sides.  There were no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.

The Veteran used a brace occasionally and a crutch regularly.  

The results of a February 2012 MRI were reported impression of narrowing of the foramina from L3-4 to L5-S1.  Mild narrowing of the right L4-5 and left L5-S1 lateral recesses.  There were findings of no acute fracture or subluxation, vertebral body heights were maintained.  Marrow signal was normal.  There was mild disc dessication from L3-4 to L5-S1.  The conus terminated normally at the level of T12.  Distal cord signal was grossly normal though evaluation was technically limited.  There was no significant abnormality in the prevertebral or paraspinous soft tissues.  T12-L1, L1-2, L2-3 showed no significant spinal canal stenosis or neural foraminal narrowing.  L3-4 revealed mild disc bulge with facet arthropathy resulting in bilateral neural foraminal narrowing.  L4-5 revealed mild disc bulge eccentric to the right with facet arthropathy resulting in mild narrowing of the right lateral recess with mild bilateral proximal neural foraminal narrowing.  L5-S1 revealed broad based central/left paracentral disc protrusion mildly narrows the left lateral recess with narrowing of the proximal neural foramina, right greater than left.

An x-ray revealed mild anterior wedge deformity of the L1.  The other vertebrae were normal in height.  The disc spaces were well-preserved.  There was no significant hypertrophic spurring at the end plate.  There was no spondylolisthesis.  There was mild dextroscoliosis.

The Veteran's back disability impacted his ability to do physically demanding job requiring heavy lifting, prolonged walking and standing, and repetitive bending.

In August 2012 the Veteran was afforded a VA medical examination regarding peripheral neuropathy.  The Veteran was noted to have mild numbness in the right and left lower extremity.  Muscle strength testing was normal for knee extension, ankle plantar flexion, and ankle dorsiflexion.  Reflex examination was normal for the knee and ankle.  Sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The Veteran's gait was normal.  No nerve group was identified as being affected.  

In an addendum dated in December 2012 the examiner rendered the opinion that the Veteran did not have bilateral lower radiculopathy.

Prior to August 25, 2012, the Veteran's lumbar spine disability manifested painful motion.  It is acknowledged that a private physical therapy note, dated in November 2008, indicated a reduced range of motion of 20 degrees of flexion and 5 degrees of extension.  However, this treatment note was in regard to the Veteran's lower extremity conditions for which detailed findings were provided.  The notation of the range of motion for the back provides no indication of whether a goniometer was utilized for the measurement or how the measure was taken.  In addition, this result follows closely after the January 2008 treatment note indicating full range of motion.  As such, the Board affords the November 2008 note little probative weight.  The preponderance of the evidence does not reveal forward flexion of less than 60 degrees, combined range of motion of less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, there is no evidence during the period on appeal that the Veteran has been prescribed bed rest to treat his lumbar spine disability.  Therefore, entitlement to an initial evaluation in excess of 10 percent, for the period prior to August 25, 2012, for lumbar strain is denied.

Beginning August 25, 2012, the Veteran's lumbar spine disability did not manifest any ankylosis.  In addition, there is no evidence that the Veteran has been prescribed bed rest to treat his lumbar spine disability.  As such, entitlement to an evaluation in excess of 40 percent, for the period beginning August 25, 2012, for lumbar strain, is denied.

The Board has considered whether the Veteran's lumbar spine disorder warrants a separate compensable evaluation for any associated neurological disorders.  In regard to bowel and bladder symptoms, there is no evidence of any associated bowel and/or bladder symptoms.  In addition, the Veteran has denied that he has any bowel or bladder symptoms.  The Veteran has competently reported that he has radiating pain into his left lower extremity.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, a private provider noted that the Veteran had reduced muscle testing for ankle plantar flexion on the left and right in September 2008 and November 2008.  The spine examiner in August 2012 indicated that the Veteran had symptoms of radiculopathy manifested by mild numbness in the right and left lower extremities.  The nerve roots involved were indicated to be L4/L5/S1/S2/S3 (sciatic) on both sides.  However, upon spine examination in August 2012, muscle, sensory, and reflex testing was normal.  Upon peripheral nerves examination in August 2012, although the examiner found mild numbness, muscle, sensory and reflex examinations were normal and the examiner opined in a December 2012 addendum that the Veteran did not have bilateral lower radiculopathy.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a separate compensable neurological disorder associated with his lumbar spine disability.

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

H.  Right Rotator Cuff

The Veteran seeks an initial rating in excess of 10 percent prior to August 25, 2012, and a rating in excess of 20 percent from that date.

The Veteran's right shoulder disability has been evaluated under Diagnostic Codes 5024-5203.  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  38 C.F.R. § 4.71, Diagnostic Code 5203.  Diagnostic Code 5024 pertains to tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  A 30 percent rating requires that major arm motion be limited to mid-way between the side and shoulder level, or that minor arm motion be limited to 25 degrees from the side.  A 40 percent rating requires that major arm motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a. 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

In a May 2006 note, no arthralgias or myalgias were noted.
 
The Veteran was afforded a VA medical examination in August 2006.  The Veteran complained of left shoulder pain and pointed to the acromioclavicular joint (ACJ).  He stated that he had episodic pain that is caused by lifting 100 pounds repeatedly, stretching in abduction and pulling motions and pushing motions.  Flares occurred two to three times per weak and lasted five to ten minutes.  He took Aleve which did not have side effect and helped some.  During flares he felt that he was limited to 40 percent of his usual activities.  He stated that his left shoulder was weak and stiff.  He stated that there is tenderness to touch, but no redness, heat or edema.  He stated that there was no instability or giving way.  He reported one episode of locking.  He stated that there is a lack of endurance and fatigability.  There was no use of assistive devices.  There had been no surgery.  He was right handed by statement.  Effect on occupation had been moderate, effect on daily activities had been moderate and effect on ability to participate in sports, chores, recreation, and exercise had been severe.

Examination revealed right shoulder range of motion of flexion of 0 to 110 degrees with pain, extension of 0 to 10 degrees with pain, abduction of 0 to 90 degrees with pain, adduction of 0 to 10 degrees with pain, internal and external rotation of 0 to 40 degrees with pain.  The examiner doubted full compliance.  There was no additional loss of motion with repetition.  The Veteran was diagnosed rotator cuff tendonitis, right shoulder, recurrent.

At a hearing in November 2007 the Veteran reported that his right shoulder hurts when he lifts weights.  

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that he has right shoulder soreness when he works out with weights.  He claimed a popping sensation when he lifted heavy weights.  He reported that there was increased left shoulder pain since the prior examination.  

There was no history of hospitalization or surgery.  There was no history of trauma to the joint.  There was no neoplasm.  The Veteran's right hand is the dominant hand.  There were no constitutional symptoms of arthritis.  There were no incapacitating episodes of arthritis.  

There was no deformity or giving way.  There was pain in both shoulders.  He had weakness in both shoulders.  There were no episodes of dislocation, subluxation, or locking.  There was no effusion.  The condition did not affect the motion of one or more joints.  There were no flareups of joint disease and no inflammation. 

Physical examination of the right shoulder revealed flexion of 0 to 170 degrees with pain beginning at 170 degrees and ending at 180 degrees, abduction of 0 to 170 with pain beginning at 170 degrees and ending at 180 degrees, external rotation of 0 to 90 degrees, and internal rotation of 0 to 80 degrees with pain beginning at 80 degrees and ending at 90 degrees.  There was no loss of motion on repetitive use.

There was no loss of a bone or part of a bone.  There was no recurrent shoulder dislocation.  There was no inflammatory arthritis and there was no joint ankylosis.  

X-rays revealed no significant abnormality.  The Veteran was diagnosed with right shoulder rotator cuff tendonitis.  The disability had no effect on the Veteran's daily activities.  

At a hearing before the undersigned in February 2012 the Veteran indicated that his left shoulder pops when it moves.  He reported being "skeptical" when he lifts weights because his shoulder is weak.  He did not have any dislocation.  The Veteran reported reduction in range of motion.  He reported that he can go even when asked if he can raise his hand all the way over his shoulder and raise his arm out to the side even with his shoulder.  He could lift either arm to the shoulder pain-free.  Going above arm level he indicated problems.

On August 25, 2012, the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with right rotator cuff tendonitis and left shoulder strain.  The Veteran reported that his shoulder pops, pain is sharp at 8 to 9 out of 10 and lasts minutes several times a day.  The Veteran stated that lifting and putting the arms overhead aggravate the pain.  The Veteran rests to help alleviate the pain.  He is right hand dominant.  The Veteran reported flare-ups when the pain forces him to stop what he is doing and sit down for several minutes.  

Physical examination revealed right shoulder flexion of 70 degrees with pain beginning at 70 degrees and abduction of 70 degrees with pain beginning at 70 degrees.  Post repetitive motion testing revealed the same ranges of motion.  There was functional loss/impairment after repetitive use testing due to less movement than normal and pain on movement.

There was localized tenderness or pain on palpation of both shoulders.  There was no guarding of either shoulder.  Muscle strength testing was normal.  There was no ankylosis.

Hawkin's impingment test was negative, empty can test was positive in both shoulders, external rotation/infraspinatous strength test was negative, and lift-off subscapularis test was positive in both shoulders.  

There was a history of mechanical symptoms in both shoulders.  There was no history of recurrent dislocation.  The crank apprehension and relocation tests was negative.  There was no ac joint condition or other impairment of the clavicle or scapula.  There was tenderness to palpation of both acromioclavicular joints.  The cross-body adduction test was positive in both shoulders.  

Imaging studies did not reveal arthritis.

The Veteran's bilateral shoulder condition impact the Veteran's ability to do a physically demanding job requiring heavy lifting and repetitive overhead use of the upper extremities.  

Initially, it is noted that the Veteran's right shoulder do not manifest any impairment of the humerus, clavicle or scapula.  In addition, the Veteran's right shoulder does not manifest any ankylosis.  As such, Diagnostic Codes 5200 (ankylosis), 5202 (impairment of the humerus) and 5203 (impairment of the clavicle or scapula) are not for application.  Diagnostic Code 5201 is more appropriate for the evaluation of the Veteran's right shoulder disability.  

Regarding the right, major, shoulder, prior to August 25, 2012, in an examination in August 2006, the Veteran was noted to have flexion of 0 to 110 degrees with pain and abduction of 0 to 90 degrees with pain.  However, the examiner reported that full compliance was doubted.  As such, these results are found to lack probative value.  In December 2007 the right shoulder manifested a range of motion of 0 to 170 degrees of flexion and 0 to 170 degrees of abduction with pain beginning at 170 degrees.  As the Veteran's right shoulder did not manifest a range of motion limited to the shoulder level prior to August 25, 2012, entitlement to an evaluation in excess of 10 percent disabling, for the period prior to August 25, 2012, for right shoulder rotator cuff tendonitis, is denied.

Beginning August 25, 2012, the Veteran's right shoulder manifested a range of motion of 70 degrees of flexion and 70 degrees of abduction.  As the Veteran's right shoulder did not manifest a range of motion limited to mid-way between the side and the shoulder level, entitlement to an evaluation in excess of 20 percent disabling, for the period beginning August 25, 2012, for right shoulder rotator cuff tendonitis, is denied.

The discussion above reflects that the symptoms of the Veteran's right shoulder disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria. The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

I.  Cervical Spine

The Veterans disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  As noted above, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.

As noted above, the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The criteria are identified above.  

In January 2005 the Veteran complained of neck pain and in April 2005 the Veteran was noted to have cervalgia.

A January 2006 MRI of the cervical spine revealed straightening of the normal lordosis of the cervical spine between C2 and C6.  At C2-3, C3-4, C4-5 there was no significant abnormality seen.  At C5-6 there was mild spondylosis, but no central spinal stenosis or neural foraminal narrowing.  At C6-7 there was no significant abnormality seen.  At C7-T1 there was no significant abnormality seen.  Cord signal was preserved throughout the cervical spine.  The craniocervical junction was in the expected location.  The impression was compression deformity C5 and C6 less than 25 percent, straightening of the normal lordosis of the cervical spine, and spondylosis at C5-6 without associated central spinal stenosis or neural foraminal narrowing.  

A May 2006 Report of Medical History reported no neck deformity.  Also in May 2006 it was noted that there were no arthralgias and no myalgias.  The Veteran reported in May 2006 that he had pain that radiated to mid back and had sharp pain in certain positions.  He had difficulty sleeping.

The Veteran was afforded a VA medical examination in August 2006.  Medical reports supported compression deformity less than 25 percent of the C5 and 6 vertebrae.  There was spondylosis and straightening of the normal curvature.  The Veteran reported 24/7 neck pain.  On a scale of 0 to 10 his pain was a 7.5.  Flares of pain were caused by lifting weights 50 to 70 pounds repeatedly, driving for one hour, propping his head on his hand, working on the computer for 40 minutes, and 10 minutes of throwing the football.  The pain was not radiating.  Flares occurred weekly and lasted about 10 to 15 minutes.  He took no medication and used massage and stretching exercises.  He felt that he was limited to 50 percent of usual activity during flares.  He stated that the pain was throbbing in nature.  He stated that his neck was stiff and weak.  There was no use of a neck brace.  There had been no neck surgery.  The Veteran's most recent occupation had been telecommunications which was a sedentary job.  He felt that the condition had a severe effect on his occupation.  Effect on daily activities had been moderate and effect on his ability to participate in sports, exercise, recreation and chores had been severe.

Examination revealed range of motion for the neck was decreased.  Flexion of 0 to 10 degrees with pain at 10 degrees, extension of 0 to 10 degrees with pain at 10 degrees, lateral bending right 0 to 10 degrees with pain at 10 degrees, lateral bending left of 0 to 10 degrees with pain at 10 degrees, rotation right of 0 to 10 degrees with pain at 10 degrees, rotation left of 0 to 10 degrees with pain at 10 degrees.  There was no additional loss of motion with repetition.  The examiner doubted full compliance with range of motion because when asked to lift head and shoulder from exam table to check for ventral hernia there was at least 30 degrees of flexion of the neck.  X-ray revealed minimal retrolisthesis of C5 over C6.  The Veteran was diagnosed with chronic cervical spine strain.  

At a hearing in November 2007 the Veteran reported that if he sits for a certain amount of time or reads a book or watches television or lay in bed a certain way his neck stiffens up and hurts.  He is constantly readjusting his body position.  On a normal day he will have pain of 7 out of 10.  The pain will flare up to 8 twice a week.  The pain will radiate across his shoulders.  The pain occurs two to three times daily and lasts about 15 minutes.  

The Veteran was afforded a VA medical examination in December 2007.  The Veteran reported that his pain was more severe than at the prior examination.  He reported that he had increased stiffness and pain looking towards toe.  Examination revealed spasms, pain with motion, and tenderness of the cervical sacraspinalis on the left and right.  There was no atrophy, guarding, or weakness.  Posture and head position were normal and there was symmetry in appearance.  Motor examination was normal for elbow flexion, elbow extension, wrist flexion, finger flexors, finger abduction, and thumb opposition.  Sensory examination was normal for vibration, pain, light touch, and position sense of the upper extremities.  Reflex examination was normal for biceps, triceps, brachioradialis and finger jerk.  

Range of motion was flexion of 0 to 15 degrees with pain beginning at 15 degrees and ending at 45 degrees, extension of 0 to 20 degrees with pain beginning at 20 degrees and ending at 45 degrees, lateral flexion to the right and left of 0 to 30 degrees with pain beginning at 30 degrees and ending at 45 degrees, and lateral rotation of the left and right of 0 to 60 degrees with pain beginning at 60 degrees and ending at 80 degrees.  There was pain but no additional loss of motion on repetitive use of the joint.

X-ray revealed grade 1 spondylolisthesis C5/6 in extension with reduction in flexion and neutral positions.  

The Veteran was diagnosed with degenerative joint disease of the cervical spine with neck strain.  The Veteran's disability had no impact on feeding, bathing, dressing, toileting or grooming; a mild impact on shopping, recreation, and traveling; and a moderate impact on chores, exercise and sports.

In January 2008 there was no neck pain or stiffness.  Examination revealed joints to be within full range of motion with no pain or contracture.  There was no muscle atrophy or weakness.  There were no misalignment defects or deformities of joints, bones, or muscles. 

At hearing in February 2012 the Veteran reported that his neck had gotten worse since the December 2007 examination.  The Veteran reported that his problems with certain movements and that he had a problem with going to sleep right away.  The Veteran was informed the ankylosis meant that the neck was frozen and could not be moved at all.  The Veteran responded "no."  The Veteran was not receiving treatment for his neck and did not have a brace for his neck.  The Veteran thereafter indicated that he had some anti-inflammatory and pain medication for his neck.  

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was noted to be diagnosed with chronic strain of the cervical spine.  He reported that he has pain that radiates to his right arm and is sharp in nature.  Lying in certain positions and working with the computer looking at the screen aggravates the pain.  The Veteran used a heating pad and stops what he is doing and rests to help alleviate the pain with fair relief.  He had a stiff neck intermittently.  The Veteran had flare-ups and has to lie down and be quiet in a darkened room.  Physical examination revealed forward flexion of 30 degrees with pain beginning at 30 degrees, extension of 20 degrees with pain beginning at 20 degrees, right lateral flexion of 20 degrees with pain beginning at 20 degrees, left lateral flexion of 20 degrees with pain beginning at 20 degrees, right lateral rotation of 20 degrees with pain beginning at 20 degrees, and left lateral rotation of 15 degrees with pain beginning at 15 degrees.  Post repetitive use testing the Veteran had forward flexion of 30 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 15 degrees.  There was no additional loss of range of motion after repetitive use testing.  The Veteran had additional functional loss manifested by less movement than normal and pain on movement.

There was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was guarding or muscle spasm of the cervical spine but it did not result in abnormal gait or spinal contour.

Muscle strength testing, reflex testing, and sensory testing was normal.  The Veteran had radicular symptoms of mild numbness in the right and left upper extremities.  The radiculopathy was noted to be mild on both sides.  There were no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  

Imaging studies revealed arthritis.  The December 2007 x-ray results were reported.

The examiner noted that the Veteran's neck condition impacted the Veteran's ability to work by impacting his ability to do a physically demanding job and one requiring prolonged use of a computer screen.

In August 2012 the Veteran was afforded a VA medical examination regarding peripheral neuropathy.  Muscle strength testing was normal for the upper extremity.  Reflex examination was normal for the upper extremities.  Sensory examination was normal for the upper extremities.  No nerve group was identified as being affected.  

An addendum in December 2012 indicated that it was the examiner's opinion that the Veteran did not have bilateral upper radiculopathy.

Entitlement to an initial evaluation in excess of 30 percent disabling for degenerative joint disease of the cervical spine is not warranted.  At no point during the period on appeal did the Veteran manifest any ankylosis of the cervical spine.  In addition, there is no indication that the Veteran has been prescribed bed rest for his cervical spine disability.  Therefore, as the preponderance of the evidence is against the claim, entitlement to an initial evaluation in excess of 30 percent disabling for degenerative joint disease of the cervical spine is denied.

The Board has considered whether the Veteran's cervical spine disabling warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that he has radiating pain.  Layno, 6 Vet. App. 465, 470 (1994).  In addition, the Veteran was noted to have mild radicular symptoms and radiculopathy on examination in August 2012.  However, objective motor, sensory, and reflex testing have all been normal.  In addition, upon peripheral neuropathy examination in August 2012 the Veteran was not noted to have any neurological disorder.  An addendum to the August 2012 peripheral neuropathy examination, dated in December 2012, provided the opinion that the Veteran did not have any upper radiculopathy.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a separate compensable neurological disorder associated with his cervical spine disability.

The discussion above reflects that the symptoms of the Veteran's cervical spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria. The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111 (2008).


ORDER

Service connection for a heart condition, to include pericarditis, is denied.

Entitlement to an initial compensable rating for residuals of a fractured right finger is denied.

Entitlement to an initial compensable rating for bilateral pes planus for the period prior to August 25, 2012, and in excess of 30 percent from that date is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial rating greater than 10 percent for PTSD is denied.

Entitlement to an initial rating greater than 10 percent for hiatal hernia with GERD is denied.

Entitlement to an initial rating greater than 10 percent for tension headaches is denied.

Entitlement to an initial rating greater than 10 percent for lumbar strain for the period prior to August 25, 2012, and in excess of 40 percent from that date is denied.

Entitlement to an initial rating greater than 10 percent for right shoulder rotator cuff tendonitis for the period prior to August 25, 2012, and in excess of 20 percent from that date is denied.

Entitlement to an initial rating greater than 30 percent for DJD of the cervical spine with neck strain is denied.


REMAND

In a Supplemental Statement of the Case issued in February 2013, the evaluation of the Veteran's left shoulder disability was increased from 10 percent disabling to 20 percent disabling, effective August 25, 2012.  Subsequently, in a RO rating decision dated in February 2013 did not implement the decision of the Supplemental Statement of the Case.  The Veteran was notified of the rating decision in March 2013.  Subsequent statements by the Veteran's representative characterize the Veteran's increased evaluation issue for the left shoulder "Entitlement to an initial rating greater than 10 percent for left shoulder strain.  Entitlement to an evaluation in excess of 20 percent from August 25, 2012."  As it is unclear whether an increase in the Veteran's left shoulder disability has been effectuated, claim is remanded for clarification.

As the Veteran's claim for TDIU may be impacted by the outcome of his claim for a higher initial evaluation for a left shoulder disability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the issue of entitlement to a higher initial evaluation for a left shoulder disability is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to resolve the difference between the February 2013 Supplemental Statement of the Case and the February 2013 RO rating decision regarding the evaluation of the Veteran's left shoulder disability.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


